Citation Nr: 1026352	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for cytomegalovirus (CMV) retinitis caused by 
discontinuance of AZT and DD4.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision of the right eye (claimed as wrongly operated instead 
of the left eye).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deterioration of vision of the left eye due to the wrong size of 
a lens.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deterioration of eyesight due to use of the nasal spray Nasalide 
(flunisolide).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran appeared for a Travel Board hearing in July 2009.  
The Veterans Law Judge who conducted that hearing is no longer 
employed by the Board.  In response to a Board inquiry, however, 
the Veteran stated in a May 2010 submission that he was not 
seeking a hearing with another Veterans Law Judge.

The Board notes that voluminous additional VA treatment records 
were added to the claims file following the July 2009 hearing, as 
the former Veterans Law Judge who conducted that hearing had 
requested such records.  The Veteran waived RO review of such 
records in an October 2009 submission.

Subsequent to the Travel Board hearing, the Board obtained a 
Veterans Health Administration (VHA) opinion, dated in December 
2009.  The Veteran was notified of this opinion in February 2010.  
In March 2010, the Veteran submitted additional evidence and 
requested that such evidence be remanded to the agency of 
original jurisdiction for review.  The Board has reviewed the new 
submissions, however, and finds that they constitute both 
duplicative copies of medical statements previously of record, or 
lay statements that are more properly characterized as argument 
rather than evidence.  Accordingly, there is no basis for a 
remand under 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

1.  The evidence of record as to whether CMV retinitis was caused 
by negligence or other fault, or an event not reasonably 
foreseeable, in the discontinuance of AZT and DD4 is in relative 
equipoise

2.  The evidence of record does not show that loss of vision of 
the right eye (claimed as wrongly operated instead of the left 
eye) was caused by negligence or other fault, or an event not 
reasonably foreseeable, on the part of VA treatment providers.

3.  The evidence of record does not show that deterioration of 
vision of the left eye due to the wrong size of a lens was caused 
by negligence or other fault, or an event not reasonably 
foreseeable, on the part of VA treatment providers.

4.  The evidence of record does not show that deterioration of 
eyesight due to use of the nasal spray Nasalide (flunisolide) was 
caused by negligence or other fault, or an event not reasonably 
foreseeable, on the part of VA treatment providers.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for CMV retinitis caused by discontinuance of 
AZT and DD4 have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of vision of the right eye (claimed 
as wrongly operated instead of the left eye) have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.361 (2009).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for deterioration of vision of the left eye 
due to the wrong size of a lens have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).

4.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for deterioration of eyesight due to use of 
the nasal spray Nasalide (flunisolide) have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2005, prior to the 
date of the issuance of the appealed rating decision.  In June 
2009, the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
timing error of such notification will not prejudice the Veteran, 
however; the claim for compensation under 38 U.S.C.A. § 1151 for 
CMV retinitis is being granted in full, whereas no disability 
evaluations or effective dates will be assigned in conjunction 
with the remaining claims because the claims are being denied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has made sufficient 
efforts to obtain records corresponding to all treatment 
described by the Veteran.  Additionally, the Veteran was afforded 
two VA examinations, and further clarification was sought as to 
the underlying causation questions raised by this case in a 
December 2009 VHA opinion.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

As described below, the Veteran's contentions as to the CMV 
retinitis claim rest largely on reported VA treatment at the 
Spokane, Washington VA Medical Center (VAMC) between June 1995 
and May 1996.  Repeated efforts to obtain records of such 
treatment from that facility, however, have proven unsuccessful, 
with the earliest report dating from May 1996.  Most recently, 
the former Veterans Law Judge who held the July 2009 hearing 
initiated a request for VA treatment records, including from the 
Spokane VAMC, but once again no records prior to May 1996, other 
than several irrelevant radiological reports, could be obtained.  
The Board finds that VA has fulfilled its responsibilities under 
38 C.F.R. § 3.159(c)(2) in this regard; in any event, the claim 
concerning the CMV retinitis is being granted, and the three 
other claims concern VA treatment and surgery that occurred 
after May 1996.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, 
entitlement may be established on the basis of a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers.  But see generally Brown v. Gardner, 513 U.S. 115 
(1994) (for claims filed prior to October 1, 1997, a claimant is 
not required to show fault or negligence in medical treatment).  
Second, entitlement may be established on a showing of an event 
not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In this case, the Veteran has asserted that being taken off AIDS-
related medications by the Spokane VAMC in 1995 and 1996 resulted 
in additional eye disability.  He was hospitalized at this 
facility in May 1996 and was noted to have begun having visual 
problems, around the periphery of the right eye, in the same 
month.  The assessment was of CMV retinitis involving both eyes 
and also the right optic nerve, and the discharge report 
indicates that a calculated dose for Ganciclovir of 300 
milligrams (mg.) was given twice daily for 14 days following the 
placement of a peripherally inserted central catheter (PICC) 
line.  
      
The relevant Spokane VAMC outpatient treatment records begin in 
September 1996, and records dating from October 1996 onwards 
contain references to the Veteran's PICC line.  In October 1997, 
the Veteran was switched from intravenous Ganciclovir to 
Cidofovir.  He subsequently underwent extracapsular cataract 
extraction of the left eye at a VA facility in December 1998; the 
Board also notes that the Veteran annotated the report of this 
surgery in the margin to suggest that the surgery was actually 
performed on the right eye.  In March 2000, he underwent left 
eye cataract surgery at a VA facility.  Also, multiple VA 
treatment records beginning in January 2001 indicate that the 
Veteran was prescribed fluticasone propionate, a nasal spray. 

In a January 2005 statement, Elliot River, M.D., noted that the 
Veteran's doctors at the Spokane VAMC took him off AZT and DD4 
sometime in late January or August of 1995, resulting in his T4 
cells dropping from an average of 325 to 350 over a 10 month 
period to nearly 50, thus causing him to contract one of several 
opportunistic infections, including CMV retinitis.  Dr. River 
noted that the Veteran's physician assistant refused to order 
Crixivan for him and that he was infused with Ganciclovir in 
conjunction with his May 1996 VA hospitalization.  Also, Dr. 
River noted that cataracts in both of the Veteran's eyes occurred 
because the Ganciclovir was so toxic and that, had he been 
treated with another HIV medication such as Crixivan, he probably 
would not have contracted the CMV and lost his eyesight.  Dr. 
River further noted that, due to the mistake in operating on the 
right eye and forgetting to put the lens in, the Veteran was 
forced to wait over five years before the left eye could be 
operated on at the Palo Alto VAMC; also, "[t]hat turned out to 
be a botched job as was the right eye."  

Also, in a January 2005 statement, John English, M.D., noted that 
the Veteran was, for reasons not indicated in the information 
provided by him, taken off nucleoside therapy in the summer of 
1995.  Dr. English suspected that the Veteran had a loss of viral 
response to these drugs, and they were accordingly discontinued.  
Dr. English found it highly probable that, if the Veteran had 
been treated with three drug combination antiretroviral therapy, 
including two nucleoside drugs and one of the newly available 
protease inhibitors, he would have had a good virological and 
immunologic response, preventing him from developing AIDS and 
being susceptible to CMV retinitis.  Dr. English further noted 
that, although it was "difficult to judge these matters 
retrospectively," it was highly probable that the Veteran would 
have had a good response to a protease-based regimen because that 
was the outcome in approximately 90 percent of treated patients.

The Veteran underwent a VA eye examination in September 2005, 
which resulted in an impression of a history of CMV retinitis and 
status post cataract extractions of both eyes.  The Veteran 
currently had evidence of bilateral complications and scarring in 
both eyes with loss of visual acuity, particularly in the left 
eye.  Due to the chronic and extensive nature of these 
conditions, the examiner could not establish whether this 
"resulted from additional disability secondary to VA eye care."  
In an addendum, the examiner reiterated that it was not possible 
to state whether the Veteran's current condition was a direct 
result of VA care due to the extensive scarring of his eyes from 
operative procedures a decade before.  The examiner further noted 
that complications from HIV patients with CMV retinitis and 
cataracts were well-known, and the Veteran's current disability 
could not be established as being directly related to his VA 
medical or surgical treatment. 

In April 2009, the Veteran underwent a second VA eye examination, 
with a doctor who reviewed the claims file.  The examiner first 
noted that the Veteran asserted that the use of a nasal spray 
prescribed by VA in 2002 contributed his loss of vision, but the 
examiner stated that he could not see what contribution such 
spray would have had to the Veteran's poor vision.  The examiner 
did find that the fact that the Veteran was off antiviral therapy 
was probably a good reason why he developed CMV retinitis in 
1996.  However, subsequent notes showed that this infection was 
well-contained, and only scarring was evident.  The examiner 
indicated that he did not know whether such lesions got worse as 
time went on because of resistance to the medication, although 
there was no doubt that the Veteran had no vision in either eye.  
Also, the examiner stated that the lack of medication "probably 
caused it," but he did not feel "that it worsened it or led to 
his ultimate loss of vision."  

Later in April 2009, the VA examiner provided an addendum.  In 
this addendum, the examiner stated that he was in agreement with 
the Veteran's contention that, had AZT not been discontinued, he 
probably would not have developed cytomegalic retinitis.  The 
examiner was unable to tell from reviewing the Veteran's medical 
records whether this discontinuance was due to carelessness, lack 
of proper skill, or error in judgment.  Rather, the examiner 
believed that it was a judgment call by the examining doctor that 
the Veteran did not need his medication at that time, due to an 
adequate T-cell level.  The examiner, however, separately stated 
that he could not give a reason for the doctor's discontinuance 
at that time.  

The Veteran's claims file was reviewed by a VHA doctor (an 
ophthalmologist) in December 2009 for purposes of a medical 
opinion.  The doctor noted at the outset that, while the Veteran 
had alleged that discontinuation of the antiviral therapy (AZT 
and DD4) in July or August of 1995 had led to the development of 
CMV retinitis, it was unclear why the therapy was stopped because 
he "could not find the reason in the chart review."  Possible 
reasons for discontinuing the therapy included toxicity, 
ineffectiveness of the drugs, or their unavailability, but none 
of these reasons were documented.  Apparently the CD4 count went 
from an average of 350 cells to down to 50 over this time period, 
and the doctor noted that the immune deficiency state most likely 
predisposed the Veteran to opportunistic infections such as CMV 
retinitis.  The retinitis was successfully treated (i.e., vision 
of 20/50 in the right eye and 20/20 in the left eye) with IV 
Ganciclovir, which also required maintenance therapy once the 
acute therapeutic intervention was completed.  Thus, the Veteran 
had functional vision following the medical therapy for the CMV 
retinitis, eventually changing therapy in 1997 to Cidofovir and 
later onto other antiviral therapy.

The doctor then noted that the Veteran developed uveitis after 
the immune reconstitution, causing a further decrease in vision 
and development of cataracts.  The cataracts could have been 
caused from either the medications used to treat the uveitis 
(i.e., steroids) or from the actual intraocular inflammation 
(uveitis).  Cataract surgery was then performed in the right eye 
in December 1998, and then in the left eye in March 2000, and the 
Veteran had very dense posterior subcapsular cataracts in both 
eyes.  It appeared from the handwritten note that the right eye 
was planned to be the first eye operated on, but in the 
computerized admission note the left eye was documented as the 
first; the operative report also identified the left eye as the 
surgical eye.  However, this notation was incorrect, as the right 
eye was actually the first eye operated on back in 1998.  This 
appeared to be careless documentation in the chart, but "[i]t 
really didn't matter which eye was operated on first as they were 
both ready for surgery."  The surgeons elected to not place an 
intraocular lens (IOL) in the right eye due to the marked 
inflammation in the eye, and the doctor noted that "[t]his is 
controversial whether to place an IOL in the eye in the setting 
of active uveitis, or a history of severe previous uveitis."  
The doctor noted that he could not criticize the surgeons for 
electing to not place an IOL at the time of the surgery, as a 
secondary IOL could have been placed at a later date if the 
situation called for it.  The left eye surgery was performed a 
few years later, and it was not clear from the records why there 
was an almost two-year interval.  In summary, the decision to 
perform cataract surgery was "correct," as the Veteran's vision 
was very poor from the dense cataracts.  The decision not to 
place an IOL in the right eye was "controversial," but the 
doctor did not see a definite cause/effect of the eventual loss 
of vision related to the IOL.  Moreover, the doctor noted that 
the decision to do the surgery on the right or left eye first 
made no difference in the eventual vision outcome.  

As to the question of the use of the nasal spray (flunisolide) as 
the cause of future deterioration, the doctor determined that 
this was "unfounded."  Notably, this drug contains a steroid 
which can cause PSC cataracts.  However, as the Veteran already 
had his cataracts removed, there was no further risk.  

In summary, the doctor found that the cessation of anti-
retroviral therapy back in 1995 may have led to the development 
of a further immunocompromised state and the development of CMV 
retinitis.  The doctor did note that the records were incomplete 
from this time, and he would have liked to see the records from 
June 1995 to May 1996 to further understand why AZT and DD4 were 
stopped.  The drop in the CD4 lymphocyte count most likely led to 
the CMV retinitis, and the immune reconstitution after therapy of 
the retinitis may have set off a very significant intraocular 
inflammatory reaction and further ocular deterioration.  The 
issues surrounding the cataract surgery and the use of the 
flunisolide nasal spray "were not significant in the further 
loss of vision of this patient."  Unfortunately, the combination 
of the CMV retinitis and the chronic immune uveitis that ensued 
"have led to the blindness in this patient," with reversible 
damage doubtful.

In this case, the Board's analysis is significantly affected by 
the unavailability of the critically important Spokane VAMC 
treatment records from mid-1995 until May 1996.  Without such 
records, there is no clear documentation in the claims file of 
whether the discontinuance of anti-retroviral therapy at that 
time was a sound medical decision for one of the reasons (i.e., 
toxicity, ineffectiveness of the drugs, or their unavailability) 
cited by the VHA ophthalmologist, or whether the decision was 
negligent or otherwise indicative of fault on the part of the VA 
treatment providers.  It is also unclear whether the development 
of CMV retinitis, in the Veteran's particular case, would have 
been considered a reasonably foreseeable event under these 
circumstances.

What is more clear from the record, however, is that the 
cessation of anti-retroviral therapy most likely set in motion 
the events leading to CMV retinitis, the subsequent inflammatory 
reaction, and further ocular deterioration.  This opinion was 
rendered by the VHA ophthalmologist, who reviewed the entire 
claims file, and there is no definitive competent medical opinion 
of record to counter that opinion.

In summary, the evidence supports the finding that the cessation 
of anti-retroviral therapy by VA treatment providers led to the 
development of CMV retinitis, and, given the Veteran's credible 
lay testimony and the absence of documentation from June 1995 
until May 1996, the Board finds that it is at least as likely 
as not that either fault on the part of VA or an event not 
reasonably foreseeable led to the development of CMV retinitis.  
After resolving all doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b), the Board finds that the evidence supports 
the claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for CMV retinitis caused by discontinuance of AZT and DD4, and 
this claim is granted.

The Board is unable to reach the same conclusion with the other 
three claims, however.  The claims file is devoid of any 
competent medical opinion suggesting a causal role of Nasalide.  
As to the cataract surgeries, the Board is aware that Dr. River 
asserted that these were "botched."  It is not clear, however, 
whether Dr. River had access to the entire claims file in making 
this assertion, as the only specific medical records cited in his 
opinion date from 1996, well before the dates of cataract 
surgery.  Dr. River described the Veteran as a "previously seen 
patient" but did not indicate the dates, nature, and frequency 
of such treatment; accordingly, the Board is not convinced that 
he had seen the patient for the requisite period of time or for 
the disabilities in question as to have sufficient familiarity 
with the precise medical history of this case to make an informed 
medical opinion.  But see generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (aside from a claims file review, there are 
other means by which a private physician can become aware of 
critical medical facts, notably by treating the claimant for an 
extended period of time).  

By contrast, the VHA ophthalmologist stated quite definitively 
that the issues surrounding the cataract surgery and the use of 
the flunisolide nasal spray "were not significant in the further 
loss of vision of this patient," let alone as a result of 
negligence or other fault or an event not reasonably foreseeable.  
This opinion, particularly as it is based on a claims file review 
and with citation to relevant treatment records, has markedly 
more probative value than that of Dr. River.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (the Board may favor the opinion of 
one competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided); see 
also Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (VA has no 
"treating physician rule," under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor).

The final question for the Board concerns the probative value of 
the Veteran's own lay opinion, as articulated at his July 2009 
hearing and in several lay statements.  The Board is aware that 
lay statements may be sufficient to establish a medical 
diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  "Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) have underscored the importance of the 
question of whether a layperson is competent to identify the 
medical condition in question in ascertaining the competency 
and probative value of lay evidence.  In Barr v. Nicholson, 21 
Vet. App. 303, 308-09 (2007), the Court, in regard to varicose 
veins, indicated that lay evidence was to be considered competent 
with regard to a disease with "unique and readily identifiable 
features" that was "capable of lay observation."  That 
notwithstanding, a Veteran has been found to not be competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Moreover, the Board must consider the weight of the lay 
statement, particularly if such statement is a mere conclusory 
generalized lay statement.  See Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010). 

Here, the Veteran has not been shown to possess any training, 
expertise, or credentials in the field of medicine and, 
specifically, in cases involving immune system and ophthalmologic 
diseases.  Moreover, the Board finds that the question of whether 
either specific surgeries or the use of a particular medication 
would cause additional disability of the eyes is a complex 
medical question that is more analogous to the situation 
addressed in Woehlaert than to the circumstance of identifying a 
disease with unique and readily identifiable features capable of 
lay observation, as in Barr.  While a layperson would be able to 
identify that he or she has diminished vision, the cause of such 
diminished vision (i.e., cataracts, degeneration, or use of a 
medication) is a complex question requiring medical expertise and 
training.  As a consequence, the Veteran's lay testimony is of no 
more than minimal probative value and is very substantially 
outweighed by the detailed and definitive medical opinion 
furnished by the aforementioned VA ophthalmologist.

Overall, the evidence supports entitlement to compensation under 
38 U.S.C.A. § 1151 for CMV retinitis caused by discontinuance of 
AZT and DD4, and that claim is granted in full.  The 
preponderance of the evidence, however, is against the section 
1151 claims for loss of vision of the right eye (claimed as 
wrongly operated instead of the left eye), deterioration of 
vision of the left eye due to the wrong size of a lens, and 
deterioration of eyesight due to use of the nasal spray Nasalide 
(flunisolide).  In reaching its determination as to the three 
claims being denied, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for CMV 
retinitis caused by discontinuance of AZT and DD4 is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of 
vision of the right eye (claimed as wrongly operated instead of 
the left eye) is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deterioration of vision of the left eye due to the wrong size of 
a lens is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
deterioration of eyesight due to use of the nasal spray Nasalide 
(flunisolide) is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


